Citation Nr: 0915345	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, inter alia, determined that no new and 
material evidence had been presented in order to reopen a 
claim of service connection for a back condition sand denied 
service connection for PTSD. 

In May 2005, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In September 2005, the Board reopened and remanded the 
Veteran's claim for service connection for a back condition 
and remanded the Veteran's claim for service connection for 
PTSD.  In a January 2009 rating decision, the RO granted 
service connection for a back condition.  The RO decision is 
considered a grant in full for service connection for a back 
condition; this issue is no longer on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the required 
development has been completed for the Veteran's service 
connection claim for PTSD, it is again before the Board for 
appellate review.


FINDING OF FACT

There is no credible evidence corroborating the Veteran's 
alleged non-combat in-service stressors to support a current 
diagnosis of PTSD.






CONCLUSION OF LAW

The Veteran does not have PTSD that was incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in October 2001 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, records from the Social Security Administration and 
lay statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below, while the Veteran has been 
diagnosed with PTSD, this diagnosis is based upon his 
description of events which occurred while he was in the 
Merchant Marines; this service is not eligible for service 
connection.  With regard to the Veteran's service in the 
Coast Guard, the Board's remand instructed the RO to provide 
a psychological examination only if it had been determined 
that the Veteran actually experienced a stressor in service.  
The RO followed the proper procedure to verify the Veteran's 
stressors and concluded that they could not be verified.  The 
Board finds that the RO has met the duty to assist with 
regard to verifying the Veteran's stressor.  In addition, 
since there were no verified stressors, providing an 
examination is not necessary.  As such, there would be no 
useful purpose to remand this case for an examination and the 
duty to assist with regard to providing medical examinations 
has been met.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  The Board finds that VA has 
substantially complied with the Board's September 2005 
remand, and further development is not required. See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection - PTSD

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.30.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).  A "clear" diagnosis of PTSD is no longer 
required.  Rather, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

As an initial matter, the Veteran testified that he served in 
the Merchant Marines from 1964 to 1982, and stated that, 
while in the Merchant Marines, he was aboard ships and 
landing crafts that delivered goods and services to Saigon 
and DaNang.  He claimed that he was fired upon by enemy 
combatants and saw other horrors of war.  October 2001 VA 
medical records show that the Veteran was diagnosed with PTSD 
based on those recollections.  This diagnosis was based on a 
recitation of stressor events that occurred while the Veteran 
was a US Merchant Marine. 

It is noted that the Veteran did not have service in the 
Merchant Marine during a period for which Veteran status is 
recognized; therefore, the Veteran may only obtain service 
connection for disorders caused during his period of active 
service in the U.S. Army. 38 C.F.R. § 3.7(x)(14), (15).  
Because the Veteran's service does not fall within the time 
period recognized by the Department of Defense as active 
service, the Veteran's service in the Merchant Marines does 
not qualify him for compensation benefits.  In other words, 
he can not receive service connection benefits for PTSD based 
on events that occurred while he was in the Merchant Marines.  
Therefore, the diagnosis of PTSD based upon his statements 
concerning his experience in the Merchant Marines does not 
provide a basis for service connection.  

The Veteran has also contended that his PTSD is a result of 
stressors which occurred while he was in the Coast Guard 
stationed in Alameda, California, in the summer and fall of 
1954.  During that posting, the Veteran claims that he 
performed duties aboard a cutter/ship in the San 
Francisco/Oakland Bay area.  One of those duties was the 
retrieval of bodies of individuals who had jumped from the 
Golden Gate and Bay Bridges.  He has stated that two 
individuals jumped from one of the bridges while he was 
stationed in Alameda, and that he had to pull one of the 
bodies out of the water.  In his written statements, he has 
asserted that the body he had to recover was that of a 
military member who had "jumped" off a bridge to save his 
daughter who had "fallen" off of that same bridge.  He 
maintains that the body was severely decomposed and that when 
he did get the body out of the water that it excreted bodily 
secretions all over the Veteran.  As a result of that 
experience, the Veteran says that he has nightmares and 
flashbacks with respect to that event.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In addition, with regard to his alleged stressors, a referral 
to the Joint Services Records Research Center (JSRRC), 
formally known as the U.S. Armed Services Center for Unit 
Records Research (USASCURR), is not warranted.  Pursuant to 
the Board's September 2005 remand, the RO obtained the 
Veteran's personnel records from the Coast Guard showing his 
service in 1954 and 1955.  However, the personnel records did 
not contain any information that the Veteran was on a ship in 
that area.  Most of the personnel records dealt with various 
infractions that the Veteran had prior to his 1955 discharge 
for ineptitude.  No stressor information was available in the 
service personnel records, so no stressors were able to be 
verified.  The RO noted that no inquiry was made to the 
JSRRC, because review of the agency web site revealed that 
this agency researches operational military records for PTSD 
claims beginning with the Vietnam War.  The Veteran's service 
in the Coast Guard predated this time period, and therefore 
the JSRRC would not have data which would corroborate the 
Veteran's stressor.  As such, a referral to JSRRC is not 
warranted.  The Board notes that when corroboration or 
verification of the Veteran's stressor is not feasible, then 
a referral to the JSRRC is not warranted.  M21-1MR, Part 
IV.ii.1.D.15.a.  

Where the evidence fails to support any verifiable in-service 
stressor, service connection for PTSD must be denied.  In 
this case, the evidence fails to provide information adequate 
to corroborate the Veteran's claimed in-service and shows 
that his current diagnosis of PTSD is based on a period of 
service in the Merchant Marines for which service connection 
in not available.  Therefore, the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved and service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must 
be denied.








ORDER

Service connection for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


